FILED
                              NOT FOR PUBLICATION                               AUG 05 2016

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


STEPHEN S. EDWARDS, an individual,                No. 14-16114

                Plaintiff-Appellant,              D.C. No. 2:14-cv-00066-MHB

 v.
                                                  MEMORANDUM*
CHARLES SCHWAB BANK; et al.,

                Defendants-Appellees.


                     Appeal from the United States District Court
                              for the District of Arizona
                    Michelle H. Burns, Magistrate Judge, Presiding**

                               Submitted July 26, 2016***

Before:         SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Stephen S. Edwards appeals pro se from the district court’s judgment

dismissing his civil action alleging federal claims related to his mortgage


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                The parties consented to proceed before a magistrate. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
documents. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Fed. R. Civ. P. 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th

Cir. 2010). We may affirm on any ground supported by the record, Thompson v.

Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

       The district court properly dismissed Edwards’ action because Edwards

failed to allege facts sufficient to state a plausible claim. See Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (explaining

that a complaint must allege more than labels and conclusions and must allege

sufficient facts to support a cognizable legal theory); see also Hebbe, 627 F.3d at

341-42 (though pro se pleadings are liberally construed, plaintiff must allege

sufficient facts to state a plausible claim).

       Denial of leave to amend was not an abuse of discretion because amendment

would have been futile. See Cervantes, 656 F.3d at 1041 (setting forth standard of

review); see also 12 U.S.C. § 2614 (prescribing at most a three-year statute of

limitations for violations of the Real Estate Settlement Procedures Act); 15 U.S.C.

§ 1640(e) (an action for damages under the Truth in Lending Act must be brought

within one year of the alleged violation); Jablon v. Dean Witter & Co., 614 F.2d

677, 682 (9th Cir. 1980) (district court may dismiss a claim “[i]f the running of the

statute is apparent on the face of the complaint” and the assertions of the complaint


                                                2                                14-16114
do not permit a showing that the statute was tolled).

      The district court did not abuse its discretion in denying Edwards’ motion

for reconsideration because Edwards did not demonstrate any basis for

reconsideration. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5

F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and bases for

granting motion for reconsideration).

      Edwards’ contentions that the district court was biased and unfair are

without merit.

      AFFIRMED.




                                          3                                    14-16114